LEN THE ONZTED STATES DEStRiCT COUAS

é

 

 

Cn5€ M_ML1G-Ay- 2832
STEPHEN ws. BYERKy, ‘ vee
Phar nit FF, ;
v5, ° Oudéé ;
- FILED
TAMES 4. DeWees€, ef al, JAN 13 2029
D
teeudints NORTH ST BCT cover
ALSIRICT OF OHIO

 

NOTICE ox Last pr steak OF BRVLE OF SUM OAS

 

Mow ¢ OMES The Pla. tip > Stephen WW, byerky, WN? (70 BE Aro anes
wots ce That Derewda y te Awe (ecm 50 Veep Ag 5 tavap --pebeopy
or The com phan £ te Law eR OF SERVICE OF Stenryons oe “
Marh Fils [-LkASS, 0stA f PRE p ail, puriicant 1b Fed. RC

Ryu he 4 (A), (SEE: pt faods Erb h TL) Mailed this ak Gia
any DE. —_ 4, 2020,

Respect uhh yoboe Heal
Neghon We fen sala

He. Stephen W Byerk frn0 se) ia

msi -3 90
ee on CoAz, Inst

P.0. Pex 57
KAR? 2 4, Db 70
4 330/ -0°S7
EA LTO
IN THE UNITED STATES DISTRICT COURT

FOR THE AoRkTHE RA __ DISTRICT OF OHIO
STERNAL toh Loyeel y : Case No._/ {/9-CU- 29 92

 

Plaintiff,

VS.
TaHEs &, Deleese _,ETAL,,

Defendants.

 

NOTICE OF LAWSUIT AND REQUEST TO WAIVE SERVICE OF SUMMONS

 

Why are you getting this?

A lawsuit has been filed against you, in this Court under the number shown above. A
copy of the complaint is attached.

This is not a summons, or an official notice from the Court. It is a request that, to avoid
expenses you waive formal service by signing and returning the enclosed waiver. To avoid
these expenses, you must return the signed waiver within at least 30 days from the date shown
below, which is the date this notice was sent. Two copies of the waiver form are enclosed,
along with a stamped, self-addressed envelope of other means for returning one copy. You
may keep the other copy.

What happens next?

If you return the signed waiver, | will file it with the Court. The action will then proceed
as if you had been served on the date the waiver is filed, but no summons will be served on you
and you will have 60 days from the date this notice is sent (see date below) to answer the
complaint.

If you do not return the signed waiver within the time indicated. | will arrange to have
the summons and complaint served on you. And will ask the Court to require you, to pay the
expenses of making service.

| certify that this request is being sent to on the date below.

ote, L$ 2OZO Lh hw et
Csirke a P
To: St pPhEw WW, BvER Ay

| have received your request to waive service of summons in this action along with a
copy of the complaint, two copies of this waiver form, and a prepaid means of returning one
signed copy of the form to you.

| agree to save the expense of serving a summons and complaint in this case.

| understand that I, will keep ail defenses or objection to the lawsuit, the Court’s
jurisdiction and the venue of this action, but that | waive any objection to the absence of
SUMMONS OF Of Service. ~

| also understand that | must file and serve an answer or a motion under Rule 12 within
60 days from #/; /Z.© the date when this request was sent. If | fail to do so a default
judgement will be entered against you.

<a

 

Defendant

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving
unnecessary expense of serving a summans and complaint. A defendant who is Incatad in the United
States and fails to return a signed waiver of service requested by plaintiff located in the United States
will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been
brought in an improper venue, or that the Court has no jurisdiction over the matter or over the
defendant of defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and
objections, but you cannot object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an
answer or a motion under Rule 12 on the Plaintiff and file a copy with the Court. By singing and
returning the waiver form, you are allowed more time to respond than if a summons had been served.
